Case 2:20-cv-00199-RAJ-DEM Document 27 Filed 10/30/20 Page 1 of 2 PageID# 257

                                                                                       FILED

                                UNITED STATES DISTRICT COURT                        OCT 3 0 2020
                       FOR THE EASTERN DISTRICT OF VIRGINL
                                         Norfolk Division
                                                                                      u.y. DISTRICT COURT
                                                                                      NORFOLK. VA
 GUAMAR BAFEL DENG,#AXXXXXXXX,

               Petitioner,

 V.                                                  ACTION NO.2:20cvl99


 JEFFERY CRAWFORD,et al.,

               Respondent.

                                         FINAL ORDER


        This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241.

 Petitioner Guamar Bafel Deng ("Petitioner" or "Deng") has been held in federal immigration

 detention at the Immigration Center ofAmerica Farmville Detention Center for more than one year.

 His petition alleges that his continued detention under 8 U.S.C. § 1226(c) without a bond hearing

 violates the Due Process Clause of the Fifth Amendment to the United States Constitution and he

seeks immediate release from detention or an expedited bond hearing. Prior to any court action on

the petition, Deng moved to amend his petition to include additional party respondents.' The

 Government opposed both the motion to add parties and Deng's request for a bond hearing.

        The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

 U.S.C. § 636(b)(1)(B) and(C)and Rule 72 of the Rules of the United States District Court for the

Eastern District of Virginia for report and recommendation. The report ofthe Magistrate Judge was

filed on September 30,2020,recommending the court deny Deng's Motion for Leave to Amend his

Amended Petition to include additional party respondents, but grant his Amended Petition for a writ



'Deng initiated the proceedings pro se but is now represented by counsel.
                                                 1
 Case 2:20-cv-00199-RAJ-DEM Document 27 Filed 10/30/20 Page 2 of 2 PageID# 258




 of habeas corpus and order a bond hearing, for which the government shall bear the burden of

 justifying his continued detention by clear and convincing evidence. By copy of the report, each

 party was advised ofhis right to file written objections to the findings and recommendations made by

 the Magistrate Judge. On October 13, 2020, the court received Deng's Objections only to that

 portion ofthe Report recommending denial of his request to include additional party respondents.

 On October 27,2020, Respondent filed its response to Petitioner's Objections, urging the court to

 deny Petitioner's motion to include additional party respondents. Neither party objected to the

 recommendation that Deng receive an individualized bond hearing.

        The court, having reviewed the record and examined the objections filed by the petitioner to

 the Magistrate Judge's Report and having made ^ novo findings with respect to the portions

 objected to,does hereby adopt and approve the findings and recommendations set forth in the Report

 ofthe United States Magistrate Judge filed September 30,2020,and it is,therefore,ORDERED that

 Petitioner's Motion for Leave to Amend his Amended Petition to include additional party

 respondents is DENIED. It is further ORDERED that Petitioner's Amended Petition for a writ of

 habeas corpus is GRANTED and DIRECTS that within thirty (30) days of the date of this Order

 Petitioner be given a bond hearing at which the government shall bear the burden ofjustifying his

 continued detention by clear and convincing evidence.

        The Clerk shall provide an electronic copy ofthis Final Order to all counsel of record.




                                       RAYMOl^ A. JACKSOl
                                       UNITED STATES DISTFtlCT JUDGE
 Norfolk, Virginia
/^^h=^2020
